Citation Nr: 1526416	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  05-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen claims of entitlement to service connection for right and left knee joint disease.

In November 2005, a hearing was held before a Decision Review Officer at the RO.  In July 2008, the Veteran testified before a Veterans Law Judge (VLJ), and in August 2008 the Board reopened the claims and remanded the case for further development.  In October 2011, the Board denied the underlying claims on the merits.

In September 2013, pursuant to National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board offered the Veteran an opportunity to receive a new Board decision that would correct any potential due process error which may have occurred at the July 2008 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran elected to have the prior decision vacated.  In June 2014, the Board vacated the October 2011 decision. 

Thereafter, a hearing was held before the undersigned in January 2015.  As the Veterans Law Judge who conducted the July 2008 hearing has retired, there is no requirement for a panel decision of three judges.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's right and left knee chondromalacia was incurred in service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right and left knee chondromalacia was incurred inservice.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Having determined that service connection for bilateral knee disorders is in order, the Board need not address the matter of VA's compliance with duties to notify and assist set forth within the Veterans Claims Assistance Act of 2000 (VCAA). 

The Veteran's claims that he developed chronic bilateral knee pain in service due to extensive periods of standing upright during guard duty in law enforcement, and he reports injuring his left knee while on active duty.

The service treatment records reveal that in November 1992, the appellant reported a two day history of left knee pain after striking the joint.  Following a physical examination the appellant was diagnosed with a left knee contusion.

The Veteran was provided a VA compensation examination in March 1993.  He reported bumping his left knee on a bed his last year of service, and hearing noise in the knees when he bent or twisted his knees a certain way.  He described working as a security policeman in the service.  Physical examination yielded a diagnosis of knee joint noise with no other objective finding.  A VA X-ray study of the knees revealed no abnormality.

At an August 2003 "Gulf War" examination the appellant reported a 10 year history of bilateral knee pain for which he was using over the counter medication.  A left knee x-ray noted a history of left knee pain, but that examination revealed a normal left knee.  Physical examination of the knees revealed no abnormality. 

In July 2008, the appellant's companion and a former airman who reportedly served with the appellant reported recalling the appellant repeatedly complaining about knee pain while on active duty.  The airman specifically recalled that the appellant was required to stand for long shifts up to 12 hours. 

The Veteran was seen for a VA examination of his knees in November 2009.  He reported suffering a left knee contusion in 1992, and that his current symptoms had escalated since 1993.  Following an examination the appellant was diagnosed with a left knee strain, and right knee patellar tendinitis.  The examiner opined that it was less likely than not that the appellant's bilateral knee disorders were related to service.  The examiner noted that the appellant had intermittent knee pain, but no history of a right knee injury inservice.  His inservice left knee injury was a contusion, and that it was less likely than not that the contusion caused any current left knee problems.  

At a June 2011 VA examination the appellant reported a history of striking his left knee inservice as well as performing duties that required long hours of standing.  He stated that his knee problems had progressively worsened over time.  The Veteran was noted to be working as a courier for Fed Ex.  Following a physical examination the examiner diagnosed a bilateral knee strain.  The examiner opined that it was less likely than not that the bilateral knee strain was related to service based on a review of the chart, literature, an examination of the appellant, and his professional experience.  The examiner found it difficult to find a sound scientific or medical basis for bilateral knee pain due to bumping one knee.  

In May 2015, Howard Weiss, D.O., a director of orthopedic services at a rehabilitation medical group, at opined that the appellant's complaints of bilateral knee pain were directly related to the appellant's work in the military because the appellant's complaints began in the military and have continued since.

While acknowledging the paucity of contemporaneously documented inservice complaints regarding either knee, the record shows that the appellant was treated inservice for left knee pain, and has consistently reported a history of bilateral knee pain since shortly after separating from active duty.  His companion and a fellow airman verify these complaints.  The appellant is competent to report his history of painful knee joints.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While there clearly is competent evidence against the claim for service connection, there is also competent evidence linking the appellant's bilateral chondromalacia of the patella to service.  Given the fact that the medical evidence is in equipoise, and given the consistent and credible medical history provided by the appellant, the Board will resolve reasonable doubt, and grant service connection.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for right knee chondromalacia is granted.

Entitlement to service connection for left knee chondromalacia is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


